     Case 1:19-cv-20184-MGC Document 6 Entered on FLSD Docket 01/15/2019 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

      GADYABRAMSON, DC, P.A.
      (A/A/O GRACE CRANCE),
      Plaintiff,                                                  CASE NO.: 19-CV-20184-MGC

      vs.


      LM GENERAL INSURANCE COMPANY,
      Defendant.
      ____________________________/

                                NOTICE OF DISMISSAL OF COUNT I

1.    The Plaintiff hereby dismisses Count I of its complaint pursuant to Rule 41(1)(A).

                                                   Respectfully Submitted,


                                                   /s/Ryan Peterson___________
                                                   Ryan Peterson, Esq. (Fla. Bar. No. 32954)
                                                   Patiño Law Firm
                                                   5005 E. 8th Ave.
                                                   Hialeah, FL 33013
                                                   Telephone: (305)821-3100
                                                   Attorney for Plaintiff

                                      CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on
      January 15, 2019 on all counsel or parties of record on the Service List below.

                                                          /S/Ryan Peterson_________
                                                          Ryan Peterson, Esq.


      MATTHEW J. LAVISKY, ESQ.
      Florida Bar No.: 48109
      Email: mlavisky@butler.legal
      Counsel for Defendant
